DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on June 12, 2020 has been entered. Claims 16-30 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. [US 20100089712 A1, hereafter Butler] in view of Vogler et al. [US 20120138401 A1, hereafter Vogler].
As per Claims 16, 28 and 29, Butler teaches a method for manufacturing a damper device (Para 7), said method comprising the following steps: 
providing a damping material IDM in a space in between the first part and the second part of the spring, such that the damping material is in a compressed state in the space (See fig. 2, Para 41-44). 
a lithographic apparatus (See fig. 1), comprising: 
an illumination system IL configured to condition a radiation beam; 
a support MT constructed to support a patterning device MA, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam (Para 16); 
a substrate table WT constructed to hold a substrate W; and 
a projection system PS configured to project the patterned radiation beam onto a target portion of the substrate.
Butler does not explicitly teach a damper device including a first part and a second part and heating the damper device to a predetermined temperature to adhere the damping material to the first part and the second part.
Vogler teaches a damping element 32. The damping element 32 includes a layer 320 made from a material which dissipates vibrational energy, being able to do so by friction. Paper, felt or the like are examples in this case. In some embodiments, the material is an elastomer, in particular a fluoroelastomer or fluororubber. Such an elastomer has good characteristics which dissipate vibrational energy. At the same time, a fluoroelastomer is suitable for application in a projection objective. A disc, in particular a metal disc 322, 324, is respectively provided on each side of the layer 320. The metal discs 322, 324 are permanently connected to the elastomer 320, for example, by vulcanization (See fig. 4, Para 38 and 39).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a damper device as claimed in order to improve imaging accuracy.
As per Claim 17, Butler in view of Vogler teaches the method of claim 16.
Vogler further disclosed wherein the damper device is a spring-damper device comprising a spring configured to act between the first part and the second part (Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a damper device as claimed in order to improve imaging accuracy
As per Claim 18, Butler in view of Vogler teaches the method of claim 16.
Vogler further disclosed wherein the damping material is a viscoelastic material comprising a thermoplastic elastomer(Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a damper device as claimed in order to improve imaging accuracy.
As per Claim 19, Butler in view of Vogler teaches the method of claim 16.
Vogler further disclosed wherein the heating is carried out such that after the heating the damping material in between the first and second parts remains in the compressed state (Para 38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a damper device as claimed in order to improve imaging accuracy.
As per Claim 20, Butler in view of Vogler teaches the method of claim 16.
Vogler further disclosed wherein the first part and the second part provide a plurality of spaces delimited on one side by the first part and on an opposite side by the second part, wherein each of the plurality of spaces is provided with damping material such that the damping material is in the compressed state in each of the plurality of spaces (Para 14).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a damper device as claimed in order to improve imaging accuracy.
As per Claim 21, Butler in view of Vogler teaches the method of claim 16.
Butler further disclosed wherein the first part has two degrees of freedom relative to the second part and the damping material is configured to provide damping in both degrees of freedom (Para 28).
As per Claim 22, Butler in view of Vogler teaches the method of claim 16.
Vogler further disclosed wherein in the heating of the device is maintained at the predetermined temperature for a predetermined period of time (Para 38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a damper device as claimed in order to improve imaging accuracy.
As per Claims 23-25, Butler in view of Vogler teaches the method of claim 16.
Butler further disclosed wherein in the providing of the damping material is introduced into the space in an uncompressed state and subsequently brought into the compressed state by reducing the volume of the space (Para 7, wherein the spring element is having a nature to be compressed or stretched).
As per Claim 26, Butler in view of Vogler teaches the method of claim 16.
Butler further disclosed wherein at least a portion of the device delimiting the space is detachably mounted to the device (Para 37).
As per Claims 27 and 30, Butler in view of Vogler teaches a lithographic apparatus comprising a damper device manufactured using a method of claim 16 (See Butler fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882